Exhibit 10.3

 

SUPPLEMENTAL RETIREMENT AGREEMENT

 

THIS SUPPLEMENTAL RETIREMENT AGREEMENT (this “Agreement”) is made and entered
into this 31st day of December, 2008, by and between Hampton Roads Bankshares,
Inc., a Virginia corporation (“Corporation”), and Daniel B. Berry, hereinafter
called the “Executive”.

 

WITNESSETH:

 

WHEREAS, the Executive currently serves as President and Chief Executive Officer
of GFH (as defined below), and the Executive is to be employed by the
Corporation on December 31, 2008, as its President in connection with the Merger
(as defined below);

 

WHEREAS, the terms of this Agreement were contained in summary form in an
Employment Agreement between the Corporation and the Executive dated December
31, 2008 (“Employment Agreement”); and,

 

WHEREAS, the Corporation and the Executive now desire to enter into this
Agreement which shall supersede Section 2(k) of the Employment Agreement as
follows:

 

ARTICLE ONE

 

Definitions

 

1.01

“Agreement Effective Date” is December 31, 2008.

 

1.02

“Plan Retirement Date” is November 9, 2019.

 

1.03       “Plan Administrator” shall mean the Board of Directors of the
Corporation or their designee.

 

1.04      “Change in Control” means (a) the date that any one Person, or more
than one Person, acting as a group, acquires ownership of stock of the
Corporation that, together with stock held by such Person or group constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Corporation, (b) the date any one Person, or more than
one Person, acting as a group, acquires (or has acquired ownership during the
twelve (12) month period ending on the date of the most recent acquisition be
such Person) ownership of stock of the Corporation possessing thirty percent
(30%) or more of the total voting power of the stock, or (c) the date a majority
of the members of the Corporation’s Board of Directors is replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Corporation’s Board of Directors
before the date of the appointment or election.

 

1.05      “Accrued Benefit” shall mean the Executive’s Normal Retirement Benefit
calculated on the basis of the Benefit Computation Base as of the date on which
the Executive’s employment with the Corporation is terminated (to include
voluntary retirement), multiplied by a fraction: the

 

1

 

--------------------------------------------------------------------------------



numerator of which is the numerator is the number of completed calendar months
the Executive has participated under this Agreement after December 30, 2008, to
a maximum of 130; and the denominator of which is the number 130.

 

1.06       “Benefit Computation Base” shall mean the average of the Executive’s
base salary from the Corporation for his three highest compensation completed
calendar years from January 1, 2009 through December 31, 2018.

 

1.07      “Normal Retirement Benefit” shall mean an annual benefit payable in
fifteen (15) equal installments equal to seventy percent (70%) of the
Executive’s Benefit Computation Base.

 

1.08      “Actuarial Equivalent” shall mean a benefit of equivalent current
value to the benefit which could otherwise have been provided to the Executive,
computed on the basis of an interest rate of seven percent (7.0%) per year.

 

1.09       “Disability” or “disability” shall mean that the Executive: (a) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (b) is receiving income replacement benefits for a period of not
less than three (3) months under an accident and health plan covering employees
of the Corporation because of any medically determinable physical or mental
impairment expected to result in death or expected to last for a continuous
period of not less than twelve (12) months.

 

1.10       “Merger” shall mean the closing of that certain Agreement and Plan of
Merger dated September 23, 2008, by and between the Corporation and Gateway
Financial Holdings, Inc., a North Carolina corporation (“GFH”), whereby GFH will
be merged into the Corporation and GFH’s wholly owned subsidiary, Gateway Bank &
Trust Co., a North Carolina chartered commercial bank (“Gateway”), will become a
wholly owned subsidiary of the Corporation.

 

1.11     “Person” shall mean any individual, corporation, partnership, firm,
joint venture, association, joint-stock company, trust, unincorporated
organization or other entity.

 

1.12       “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person. For the avoidance of doubt, Shore Bank and The Bank of Hampton
Roads are Affiliates of the Corporation and Gateway will become an Affiliate of
the Corporation at the effective time of the Merger.

 

ARTICLE TWO

 

2.01       Employment. The Corporation agrees to employ the Executive in such
capacity as the Corporation may from time to time determine. The Executive will
continue in the employ of the Corporation in such capacity and with such duties
and responsibilities as may be assigned to him, and with such compensation as
may be determined from time to time by the Board of Directors of the
Corporation. The Executive agrees to devote his full time and attention
exclusively to the business and affairs of the Corporation, except during
vacation periods and to use his best efforts

 

2

 

--------------------------------------------------------------------------------



to furnish faithful and satisfactory services to the Corporation. The Executive
further agrees that during the period of his employment pursuant to this
Agreement he will not have any other business affiliations without the approval
of the Board of Directors of the Corporation.

 

The supplemental retirement benefits provided by this Agreement are granted by
the Corporation as a fringe benefit and are not part of any salary reduction
plan or an arrangement deferring a bonus or a salary increase. The Executive has
no option to take any current payment or bonus in lieu of these salary
continuation benefits.

 

ARTICLE THREE

 

3.01       Retirement Benefit. The Executive shall receive his Normal Retirement
Benefit on the first day of the month following the attainment of his Plan
Retirement Date.

 

3.02       Retirement Death Benefit. The Corporation agrees that if the
Executive shall so retire, but shall die before receiving the fifteen (15)
annual payments, it will continue to make such annual payments to such
individual or individuals as the Executive may have designated in writing, filed
with and been approved by the Corporation, until the expiration of fifteen (15)
years from the date such payments commence. In the absence of any effective
designation of beneficiary any such amounts becoming due and payable upon the
death of the Executive shall be payable to his duly qualified executor or
administrator.

 

ARTICLE FOUR

 

4.01       Death Prior to Retirement. In the event the Executive should die
while actively employed by the Corporation but prior to his retirement from the
Corporation, the Corporation shall pay the sum of Five Hundred Thousand Dollars
($500,000.00) in equal annual installments of Fifty Thousand Dollars
($50,000.00) for a period of ten (10) years, to such individual or individuals
as the Executive may have designated in writing, filed with and approved by the
Corporation. The said annual payments shall begin on the first day of the third
month following the Executive’s date of death. In the absence of any effective
designation of beneficiary by the Executive, any such amounts becoming due and
payable upon the death of the Executive shall be payable to his duly qualified
executor or administrator, or, if none shall be appointed, as provided by
applicable law.

 

ARTICLE FIVE

 

5.01       Involuntary Termination. If the Corporation terminates the
Executive’s employment prior to his Plan Retirement Date for “Cause”, the
Executive shall not be entitled to any benefits under the terms of this
Agreement. For purposes of this Agreement, “Cause” shall mean: (i) the material
failure of the Executive, for reasons other than disability, to render services
to the Corporation as provided in his Employment Agreement; (ii) the Executive’s
gross misconduct or willful neglect of duty, neglect or refusal to perform all
duties assigned to him, in good faith, under the Employment Agreement or by the
Board of Directors; (iii) imprudent financial management of the Corporation by
the Executive not otherwise authorized which causes the Corporation or any

 

3

 

--------------------------------------------------------------------------------



of its Affiliates an extraordinary or material loss; (iv) conviction of or
guilty plea to a felony or a crime involving moral turpitude; (v) illegal use of
drugs or alcohol; (vi) the material breach of the Employment Agreement; (vii)
material waste or misuse of assets of the Corporation or any of its Affiliates;
(viii) embezzlement, dishonesty, fraud or other similar acts reflecting
adversely upon the Executive’s honesty and integrity; (ix) illegal or
intentional acts by the Executive demonstrating bad faith toward the
Corporation, including, but not limited to, any conduct by the Executive so as
to permit, condone or acquiesce in any act or conduct of other Persons, which
could cause the Corporation or any of its Affiliates to be in material violation
of any law, statute or regulation; or (x) commission by the Executive of any
other act which causes a material adverse impact on the Corporation’s or any of
its Affiliates’ standing in the community or with its customers, staff or
shareholders, including, but not limited to, if the Executive is suspended
and/or temporarily prohibited from participating in the conduct of the
Corporation’s or any of its Affiliates’ business by any regulatory authority
governing the Corporation’s or any of its Affiliates’ business.

 

5.02       Other Termination of Service. The Corporation reserves the right to
terminate the employment of the Executive at any time prior to retirement. In
the event that the employment of the Executive shall terminate prior to his Plan
Retirement Date, other than by his death or his discharge for actions inimical
to the Corporation’s interests, but including his disability, then this
Agreement shall terminate upon the date of such termination of employment and
the Corporation shall pay or cause to be paid to the Executive as severance
compensation the present value (“Actuarial Equivalent”) of his “Accrued
Benefit”. This amount shall be paid to the Executive in a LUMP SUM with the
payment due on the first day of the second month following the month in which
such severance occurs.

 

5.03       Benefits Payable When An Executive’s Services Are Terminated
Following A Change In Control. If the termination of the Executive’s service
occurs within twenty-four (24) months following a Change in Control, the
Executive will be entitled to a lump sum payment equal to his (i) Normal
Retirement Benefit increased by fifty percent (50%) if he has not attained his
Plan Retirement Date, or (ii) the sum of his remaining installment payments
increased by fifty percent (50%) if he has attained his Plan Retirement Date.
This amount shall be paid to the Executive on the first day of the second month
following the month in which such severance occurs. For example, assume that:
(a) the Executive’s annual benefit is $50,000, (b) he received 5 annual
installments under the terms of the plan and (c) the Change in Control occurs
before the 6th annual installment. The Executive would be entitled to a lump sum
payment of $750,000 which is the sum of the remaining 10 installments of $50,000
increased by fifty percent (50%).

 

ARTICLE SIX

 

6.01        Alienability.   Neither the Executive, his widow, nor any other
beneficiary under this Agreement shall have any power or right to transfer,
assign, anticipate, hypothecate, mortgage, commute, modify, or otherwise
encumber in advance any of the benefits payable hereunder, nor shall any of said
benefits be subject to seizure for the payment of any debts, judgments, alimony
or separate maintenance, owed by the Executive or his beneficiary or any of
them, or be transferable by operation of law in the event of bankruptcy,
insolvency, or otherwise. In the event the Executive or any beneficiary attempts
assignment, commutation, hypothecation,

 

4

 

--------------------------------------------------------------------------------



transfer, or disposal of the benefit hereunder the Corporation’s liabilities
shall forthwith cease and terminate.

 

ARTICLE SEVEN

 

7.01       Participation in Other Plans. Nothing contained in this Agreement
shall be construed to altar, abridge, or in any manner affect the rights and
privileges of the Executive to participate in and be covered by any pension,
profit-sharing, group insurance, bonus or similar employee plans which the
Corporation may now or hereafter have.

 

ARTICLE EIGHT

 

8.01       Funding. The Corporation reserves the absolute right at its sole and
exclusive discretion either to fund, or cause any of its Affiliates to fund, the
obligations of the Corporation undertaken by this Agreement or to refrain from
funding the same, and to determine the extent, nature, and method of such
funding. Should the Corporation select to fund, or cause any of its Affiliates
to fund, this Agreement, in whole or in part, through the medium of life
insurance or annuities, or both, the Corporation, or an Affiliate, as the case
may be, shall be the owner and beneficiary of the policy. The Corporation
reserves the absolute right, in its sole discretion, to terminate, or cause any
applicable Affiliate to terminate, such life insurance or annuities, as well as
any other funding program, at any time, either in whole or in part. At no time
shall the Executive be deemed to have any right, title or interest in or to any
specified asset or assets of the Corporation or any of its Affiliates,
including, but not by way of restriction, any insurance or annuity contract or
contracts or the proceeds therefrom.

 

Any such policy shall not in any way be considered to be security of the
performance of the obligations of this Agreement. It shall be, and remain, a
general, unpledged, unrestricted asset of the Corporation, or any applicable
Affiliate, as the case may be.

 

If the Corporation purchases, or causes any Affiliate to purchase, a life
insurance or annuity policy on the life of the Executive, he agrees to sign any
papers that may be required for that purpose and to undergo any medical
examination or tests which may be necessary.

 

If the Executive is asked to submit information to an insurance company and if
the Executive makes a material misrepresentation in an application for any
insurance that may be used by the Corporation or any applicable Affiliate to
insure any or all of its obligations under this Agreement, and if as a result of
that material misrepresentation the insurance company is not required to pay all
or any part of the benefits provided under that insurance, the Executive shall
forfeit all rights and benefits payable under this Agreement.

 

8.02       This Article shall not be construed as giving the Executive or his
beneficiary any greater rights than those of any other unsecured creditor of the
Corporation, or any applicable Affiliate, as the case may be.

 

5

 

--------------------------------------------------------------------------------



 

ARTICLE NINE

 

9.01       Reorganization. The Corporation shall not merge or consolidate into
or with another corporation, or reorganize, or sell substantially all of its
assets to another corporation, firm, or Person unless and until such succeeding
or continuing corporation, firm, or Person agrees to assume and discharge the
obligations of the Corporation under this Agreement. Upon the occurrence of such
event, the term “Corporation” as used in this Agreement shall be deemed to refer
to such successor or survivor Corporation.

 

ARTICLE TEN

 

10.01     Benefits and Burdens. This Agreement shall be binding upon and inure
to the benefit of the Executive and his personal representatives, and the
Corporation, and any successor organization which shall succeed to substantially
all of either the Corporation’s assets or its business without regard to the
form of such succession.

 

ARTICLE ELEVEN

 

11.01     Communications. Any notice or communication required of either party
with respect to this Agreement shall be made in writing and may either be
delivered personally or sent by first class mail to: Hampton Roads Bankshares,
Inc., 999 Waterside Dr., Suite 200, Norfolk, VA 23510. Each party shall have the
right by written notice to change the place to which any notice may be
addressed.

 

ARTICLE TWELVE

 

12.01     Not a Contract of Employment. This Agreement shall not be deemed to
constitute a contract of employment between the parties hereto, nor shall any
provision hereof restrict the right of the Corporation to discharge the
Executive, or restrict the right of the Executive to terminate his employment.

 

ARTICLE THIRTEEN

 

13.01     Claims Procedure. In the event that benefits under this Agreement are
not paid to the Executive (or his beneficiary on the case of the Executive’s
death), and such Person feel entitled to receive them, a claim shall be made in
writing to the Plan Administrator within sixty (60) days from the date payments
are not made. Such claim shall be reviewed by the Plan Administrator and the
Corporation. If the claim is denied, in full or in part, the Plan Administrator
shall provide a written notice within ninety (90) days setting forth the
specific reasons for denial, specific reference to the provisions of this
Agreement upon which the denial is based, and any additional material or
information necessary to perfect the claim, if any. Also, such written notice
shall indicate the steps to be taken if a review of the denial is desired.

 

If a claim is denied and a review is desired, the Executive (or his beneficiary
in the case of the Executive’s death), shall notify the Plan Administrator in
writing within sixty (60) days (and a

 

6

 

--------------------------------------------------------------------------------



claim shall be deemed denied if the Plan Administrator does not take any action
within the aforesaid ninety (90) day period). In requesting a review, the
Executive or his beneficiary may review this Plan Agreement or any documents
relating to it and submit any written issues and comments he or she may feel
appropriate. In its sole discretion the Plan Administrator shall then review the
claim and provide a written decision within sixty (60) days. This decision
likewise shall state the specific reason for the decision and shall include
reference to specific provisions of this Agreement on which the decision is
based.

 

For purposes of implementing this claims procedure (but not for any other
purpose), the Chief Financial Officer of the Corporation is hereby designated as
the Named Fiduciary and Plan Administrator of this Agreement.

 

ARTICLE FOURTEEN

 

14.01     This agreement shall be construed in accordance with and governed by
the laws of the Commonwealth of Virginia.

 

ARTICLE FIFTEEN

 

15.01     Compliance with Section 409A of the Internal Revenue Code (“Code”).
Any benefit, payment or other right provided by this Agreement shall be provided
or made in a manner, and at such time, in such form and subject to such election
procedures (if any), as complies with the applicable requirements of Code
Section 409A(a)(1), including without limitation, deferring payment until the
occurrence of a specified payment event described in Code Section 409A(a)(2).
Notwithstanding any other provision hereof or document pertaining hereto, this
Agreement shall be so construed and interpreted to meet the applicable
requirements of Code Section 409A to avoid a plan failure described in Code
Section 409A(a)(1).

 

15.02     Delay in Distributions. To the extent required by Section 409A of the
Code, in the event the Executive is a “specified employee” as provided in
Section 409A(a)(2)(b)(i) on his date of termination from employment, any amounts
payable hereunder shall be paid no earlier than the first business day after the
six (6) month anniversary of the date of termination. Whether the Executive is a
specified employee and whether an amount payable to the Executive hereunder is
subject to Section 409A of the Code shall be determined by the Corporation.

 

15.03 Anti-Acceleration. The Corporation shall not accelerate the time over
which payments shall be made to the Executive; provided, however, the
Corporation, in its discretion, may accelerate payments under this Agreement in
accordance with each of the payment events contained in Treasury Regulation
section 1.409A-3(j)(4)(ii) through (xiv).

 

ARTICLE SIXTEEN

 

16.01     Exclusive Agreement. This Agreement constitutes the entire agreement
between the Corporation and the Executive and supersedes the Employment
Agreement, any prior

 

7

 

--------------------------------------------------------------------------------



understandings, agreements or representations by or between the parties, written
or oral, to the extent they relate in any way to the subject matter hereof.

 

ARTICLE SEVENTEEN

 

17.01     EESA Parachute Payments.    For purposes of this Article Seventeen, a
parachute payment is defined in Q&A 3 of Notice 2008-TAAP as any payment in the
nature of compensation paid on account of an applicable severance of employment
to the extent that the aggregate present value of such payments equals or
exceeds an amount equal to three times the base amount. A parachute payment
shall be interpreted in a manner that is consistent with Notice 2008-TAAP,
Notice 2008-94 and all other current or future guidance issued pursuant to
Section 111(b)(2)(C) of Emergency Economic Stabilization Act of 2008 (“EESA”) or
Section 280G(e) of the Internal Revenue Code of 1986, as amended (“Code”).

 

17.02    To the extent that any payment under this Agreement would be forfeited
as a prohibited parachute payment under Section 111(b)(2)(C) of EESA, the
Corporation agrees to pay the Executive an additional payment equal to the
forfeited payment plus one dollar, on July 1, 2012, or if later, the earliest
date when Section 111(b)(2)(C) of EESA no longer prohibits such payment. Such
payment shall be made in a single lump sum in cash, without interest. The
Executive may be entitled to severance payments from multiple agreements and
plans. The Corporation, it its sole discretion, shall determine which payments
shall be delayed. Notwithstanding anything in this paragraph to the contrary,
the additional amounts due under the Agreement shall not be paid if the Treasury
Department or other governmental agency issues guidance subsequent to the date
of this Agreement that would prohibit such payment.

 

[Signature Page Follows]

 

8

 

--------------------------------------------------------------------------------





 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed and its corporate seal affixed, duly attested by its Secretary, the
Executive has hereunto sat his hand and seal at Norfolk, Virginia, and Gateway,
in its acknowledgment that it will become an Affiliate of the Corporation at the
effective time of the Merger has caused this Agreement to be duly executed, in
each case as of the day and year first above written.

 

HAMPTON ROADS BANKSHARES, INC.

 

 

 

By: /s/ Jack W. Gibson

 

                

ATTEST:

 

/s/ Wendy Small

Wendy Small, Secretary

 

GATEWAY BANK & TRUST CO.

 

 

 

By:

 

 

 

EXECUTIVE:

 

 

 

/s/ Daniel B. Berry

 

Daniel B. Berry

 

 

 

 

 

 

9

 

 